DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 07/13/2021, said application claims a priority filing date of 07/14/2020.  Claims 1-20 are pending. Claims 1, 11, and 20 are independent.

Specification
The disclosure is objected to because of the following informalities: 
 in .  
Appropriate correction is required.

Claim Objections
Claims 1-9 and 11-20 are objected to because of the following informalities:  
in Claim 1, lines 4-5; Claim 11, lines 9-10; and Claim 20, lines 6-7, "for any to-be-recommended theme, determining a click probability of the to-be-recommended theme ..." appears to be "for each to-be-recommended theme of to-be-recommended themes, determining a click probability of the to-be-recommended theme ...";
in Claims 2 and 12, lines 1-2, "wherein the determining a click probability of the to-be-recommended theme by using a pre-trained recommendation model …" appears to be "wherein the determining the click probability of the to-be-recommended theme by using the pre-trained recommendation model …";
in Claim 2 and 12, lines 7-8, "inputting the acquired vector representations to the recommendation model, to obtain the click probabilities of the to-be-recommended themes output" appears to be "inputting the acquired vector representations to the pre-trained recommendation model, to obtain the click probabilities of the to-be-recommended themes" (see also 112(b) rejection);
in Claims 3 and 13, lines 2-3,"the knowledge graph comprising different types of nodes, and the different types comprising: entities and themes" appears to be "the knowledge graph comprising different types of nodes, and the different types of nodes comprising: entities and themes";
in Claims 3 and 13, lines 3-5 "for any entity, connecting an entity node corresponding to the entity to a theme node corresponding to the theme to which the entity belongs …" appears to be "for the each entity, connecting an entity node corresponding to the each entity to a theme node corresponding to a theme to which the each entity belongs …
in Claim 3 and 13, lines 7-8, "the acquiring vector representations corresponding to historical click themes in the historical click theme information and the to-be-recommended themes respectively comprising …" appears to be "the acquiring the vector representations corresponding to the historical click themes in the historical click theme information and the to-be-recommended themes respectively comprising …";
in Claim 3 and 13, line 11, "themes in the knowledge graph" appears to be "the themes in the knowledge graph";
in Claims 4 and 14, lines 5-8, "for any theme in the historical click themes and the to-be-recommended themes, converting the theme into … belonging to the theme, to obtain the vector representation corresponding to the theme" appears to be "for each theme in the historical click themes and the to-be-recommended themes, converting the each theme into … belonging to the each theme, to obtain the vector representation corresponding to the each theme";
in Claims 5 and 15, line 2, "one or any combination of the following: …" appears to be "one or more of the following: …";
in Claim 6 and 16, lines 1-3, "wherein the displaying … meeting a predetermined requirement on the map comprises" appears to be "wherein the displaying … meeting the predetermined requirement on the map comprises" (see also 112 (b) rejections to Claim 1 and 11);
in Claim 7 and 17, lines 1-3, "when it is determined that the user clicks any of the displayed bubbles, displaying entity information subordinate to a theme corresponding to the bubble on the map" appears to be "when the user selects one of the displayed bubbles, displaying entity information subordinate to a theme corresponding to the selected bubble on the map";
in Claims 8 and 18, lines 1-3, "when it is determined that the user clicks any of … displaying related content of the entity …" appears to be "when the user selects one of … displaying related content of the selected entity …" (see also 112(b) rejection);
in Claims 9 and 19, lines 1-3, "when it is determined that the user triggers any of the themes in a predetermined manner, displaying entity information subordinate to the theme on the map" appears to be "when the user triggers one of the themes in a predetermined manner, displaying entity information subordinate to the triggered theme on the map ".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recite the limitation "displaying the to-be-recommended themes with the click probabilities meeting a predetermined requirement on the map" in lines 7-8, 12-13, and 10-11 respectively.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, "displaying recommended themes with click probabilities meeting a predetermined requirement on the map" will be considered because "click probability" is determined for each "to-be-recommended theme" of "to-be-recommended themes", and only "themes" with "click probabilities" meeting "a predetermined requirement" are recommended and displayed.  Therefore, for Claims 6 and 16, lines 1-4, "wherein the displaying the recommended themes with the click probabilities meeting the predetermined requirement on the map comprises: displaying the recommended themes with the click probabilities greater than a predetermined threshold on the map in the form of bubbles" will be considered.
Claims 2-10 and 12-19 are rejected for fully incorporating the deficiency of their respective base claims.
Claims 2 and 12 recite the limitation "inputting the acquired vector representations to the recommendation model ..." in lines 7-8, which rendering these claims indefinite because "acquiring a vector representation corresponding to the user feature" and "acquiring vector representations corresponding to historical click themes … and the to-be-recommended themes respectively" are also recited in the claim and it is unclear "the acquired vector representations" recited here are for "acquiring vector representations corresponding to historical click themes … and the to-be-recommended themes respectively" or both.  Clarification is required.
Claims 3-4, 6-9, 13-14, and 16-19 are rejected for fully incorporating the deficiency of their respective base claims.
Claims 4 and 14 recites the limitation "the vector representation of the entity belonging to the theme" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 18 recite the limitation "the displayed entities" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 10-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutter (US 9,194,716 B1, issued on 11/24/2015), hereinafter Cutter in view of AGRAWAL et al.(US 2019/0179917 A1, filed on 05/31/2018), hereinafter AGRAWAL.

Independent Claims 1, 11, and 20
	Cutter discloses a method for displaying map information (Cutter, Col. 4, lines 11-15: the point of interest information can be provided as one or more graphical elements displayed on a map that shows the user's current location, where each graphical element represents a point of interest), comprising: 
when a user starts a map, acquiring a user feature of the user (Cutter, step 302 in FIG. 3; Col. 5, lines 11-33: a current location of the user's electronic device is received from a location determination module) and historical click theme information of the user (Cutter, Col. 12, lines 8-67: since only limited information can be displayed, providing a user with a subset of categories of points of interest may be desirable; determining which categories to provide to the user can be based on the current time, the current location, search activity (e.g., the frequency that search queries related to the subject matter of the category at a given location), and click data (data about the search results users clicked on when presented with responses to search queries));
for any to-be-recommended theme, determining a click probability of the to-be-recommended theme  (Cutter, FIGS. 7-8; Col. 1, lines 32-51; Col. 1, line 57 – Col. 2, line 9: the queries are grouped into multiple categories based on subject matter of the queries; for each of multiple locations, probabilities of receiving a query in each category at multiple different times are an estimate of the probability that a point of interest within the category is interesting to a user at a given time in a given location; click data can also be categorized and used to estimate probability); and 
displaying the to-be-recommended themes with the click probabilities meeting a predetermined requirement on the map (Cutter, steps 806-810 in FIG. 8; Col. 15, lines 22-44: provide one or more points of interest to the user based on the ranking and scoring, which are determined according to the proximity of the point of interest to the current location, and probability of receiving a query relating to the category at the particular current time and location) (Cutter, Col. 4, lines 24-36: filter the points of interest in close proximity to the user so that a subset of the total number of points of interest can be selected to present to the user based on indicia that the selected points of interest would be interesting to a user at that current location and, in some instances, at the particular current time; Col. 4, lines 11-15: the point of interest information can be provided as one or more graphical elements displayed on a map that 
Cutter further discloses an electronic device, comprising: at least one processor (Cutter, 1002 or 1052 in FIG. 10; Col. 19, lines 11-18: processor); and a memory (Cutter, 1004 or 1064 in FIG. 10; Col. 18, lines 18-23; Col. 19, lines 36-55: memory) communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method described above (Cutter, FIG. 10; Col. 18, lines 5-11 and 32-35: the processor 1002 may process instructions for execution within the computing device 1000, including instructions stored in the memory 1004 or on the storage device 1006 to display graphical information for a GUI on a display 1016 and perform one or more methods described above).
	Cutter further discloses a non-transitory computer readable storage medium (Cutter, 1004, 1006, or 1064 in FIG. 10; Col. 18, lines 18-38; Col. 19, lines 36-55: memory or storage device or computer readable medium) with computer instructions stored thereon, wherein the computer instructions are used for causing a computer to perform a method described above (Cutter, FIG. 10; Col. 18, lines 5-11 and 32-35: the processor 1002 may process instructions for execution within the computing device 1000, including instructions stored in the memory 1004 or on the storage device 1006 to display graphical information for a GUI on a display 1016 and perform one or more methods described above).
refine the results (Cutter, Col., 14, lines 62-64).
Cutter fails to explicitly disclose determining a click probability of the to-be-recommended theme by using a pre-trained recommendation model according to the user feature and the historical click theme information respectively.
AGRAWAL discloses a system and a method for providing suggestions to points of interest (AGRAWAL, ¶ [0020]), wherein determining a click probability of the to-be-recommended theme by using a pre-trained recommendation model according to the user feature and the historical click theme information respectively (AGRAWAL, ¶¶ [0033], [0143]-[0146], and [0110]: a geographical knowledge graph may provide to a machine learning model, which determines a set of weight values for the interpretation, based on at least one of context data of the device or on a feature of the respective combination of tagging as at least one of category/attribute type, point of interest type, or geographical type; the machine learning model may be trained using click log data to compute a confidence/probability score for each interpretation generated by the interpretation generation process).
Cutter and AGRAWAL are analogous art because they are from the same field of endeavor, a system and a method for providing suggestions to points of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of AGRAWAL to Cutter.  Motivation for doing so would improve accuracy.

Claims 2 and 12
Cutter discloses all the elements as stated in Claims 1 and 11 respectively except failing to explicitly disclose wherein the determining a click probability of the to-be-recommended theme by using a pre-trained recommendation model according to the user feature and the historical click theme information comprises: acquiring a vector representation corresponding to the user feature; acquiring vector representations corresponding to historical click themes in the historical click theme information and the to-be-recommended themes respectively; and inputting the acquired vector representations to the recommendation model, to obtain the click probabilities of the to-be-recommended themes output.  
AGRAWAL discloses a system and a method for providing suggestions to points of interest (AGRAWAL, ¶ [0020]), wherein the determining a click probability of the to-be-recommended theme by using a pre-trained recommendation model according to the user feature and the historical click theme information (AGRAWAL, ¶¶ [0033], [0143]-[0146], and [0110]: a geographical knowledge graph may provide to a machine learning model, which determines a set of weight values for the interpretation, based on at least one of context data of the device or on a feature of the respective combination of tagging as at least one of category/attribute type, point of interest type, or geographical type; the machine learning model may be trained using click log data to compute a confidence/probability score for each interpretation generated by the interpretation generation process) comprises: acquiring a vector representation corresponding to the user feature; acquiring vector representations corresponding to historical click themes in the historical click theme information and the to-be-recommended themes respectively; and inputting the acquired vector representations to the recommendation model, to obtain the click probabilities of the to-be-recommended themes output (AGRAWAL, ¶ [0137]: for the purpose of ranking, each training instance is represented in terms of a vector of size N where each element in the vector represents a feature; the list of feature vectors corresponding to each interpretation of a query is an input to learnt model which in turns returns back confidence/probability scores for each interpretation).
Cutter and AGRAWAL are analogous art because they are from the same field of endeavor, a system and a method for providing suggestions to points of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of AGRAWAL to Cutter.  Motivation for doing so would improve accuracy, efficiency, and extensibility of suggestions (AGRAWAL, ¶¶ [0084]-[0085]).

Claims 3 and 13
Cutter discloses all the elements as stated in Claims 2 and further discloses entities and themes, each entity corresponding to a geographically existing point of interest, and for any entity, a theme corresponding to the theme to which the entity belongs respectively (Cutter, Col. 1, lines 61-64: each point of interest is within a predetermined distance to the current location and is associated with a category of multiple categories differentiated by subject matter).
constructing a knowledge graph, the knowledge graph comprising different types of nodes, and the different types comprising: entities and themes, each entity corresponding to a geographically existing point of interest, and for any entity, connecting an entity node corresponding to the entity to a theme node corresponding to the theme to which the entity belongs respectively; and the acquiring vector representations corresponding to historical click themes in the historical click theme information and the to-be-recommended themes respectively comprising: determining the vector representations corresponding to the historical click themes and the to-be- recommended themes respectively according to the knowledge graph, the historical click themes and the to-be-recommended themes being themes in the knowledge graph.  
	AGRAWAL discloses a system and a method for providing suggestions to points of interest (AGRAWAL, ¶ [0020]), wherein constructing a knowledge graph, the knowledge graph comprising different types of nodes, and the different types comprising: entities and themes, each entity corresponding to a geographically existing point of interest, and for any entity, connecting an entity node corresponding to the entity to a theme node corresponding to the theme to which the entity belongs respectively (AGRAWAL, FIG. 4; ¶ [0042]: a click-through graph of relationships between search queries, points of interest, and categories, wherein a POI node is connecting with a category node to which the POI belongs) (AGRAWAL, 332 in FIG. 3; FIGS. 4 and 10; ¶ [0082]: the geographical knowledge graph generator 304 further includes a weighted finite state transducer (WFST) generation module 312, which generates a concept WFST 316, a POI WFST 318 and a geo WFST 320, to form the and the acquiring vector representations corresponding to historical click themes in the historical click theme information and the to-be-recommended themes respectively comprising: determining the vector representations corresponding to the historical click themes and the to-be- recommended themes respectively according to the knowledge graph, the historical click themes and the to-be-recommended themes being themes in the knowledge graph (AGRAWAL, ¶¶ [0033], [0143]-[0146], and [0110]: a geographical knowledge graph may provide to a machine learning model, which determines a set of weight values for the interpretation, based on at least one of context data of the device or on a feature of the respective combination of tagging as at least one of category/attribute type, point of interest type, or geographical type; the machine learning model may be trained using click log data to compute a confidence/probability score for each interpretation generated by the interpretation generation process) (AGRAWAL, ¶ [0137]: for the purpose of ranking, each training instance is represented in terms of a vector of size N where each element in the vector represents a feature; the list of feature vectors corresponding to each interpretation of a query is an input to learnt model which in turns returns back confidence/probability scores for each interpretation).
Cutter and AGRAWAL are analogous art because they are from the same field of endeavor, a system and a method for providing suggestions to points of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of AGRAWAL to Cutter.  Motivation for doing so would improve accuracy, efficiency, and extensibility of suggestions (AGRAWAL, ¶¶ [0084]-[0085]).

Claims 5 and 15
Cutter in view of  discloses all the elements as stated in Claims  and further discloses wherein the user feature comprises one or any combination of the following: user basic attribute information, user interest preference information, user historical behavior information, user geographical location information, and user scene information (Cutter, step 302 in FIG. 3; Col. 5, lines 11-33: a current location of the user's electronic device is received from a location determination module) (Cutter, Col. 9, lines 56-61: ranking points of interest based on updates can be selectively applied to users that are at a current location they frequent often; i.e., based on user historical behavior).  

Claims 6 and 16
Cutter in view of discloses all the elements as stated in Claims 3 and further discloses wherein the displaying the to-be- recommended themes with the click probabilities meeting a predetermined requirement on the map comprises: displaying the to-be-recommended themes with the click probabilities greater than a predetermined threshold on the map in the form of bubbles (Cutter, Cutter, Col. 4, lines 24-36: filter the points of interest in close proximity to the user so that a subset of the total number of points of interest can be selected to present to the user based on indicia that the selected points of interest would be interesting to a user 1).  

Claim 10
Cutter in view of discloses all the elements as stated in Claim 1 and further discloses when the user scales the map to different scales, displaying the map according to a visual effect display manner corresponding to a current scale (Col. 13, lines 43-51: a map of the United Kingdom was displayed to the user, and the user zoomed in on the map to London; i.e., map displayed to the user is zoomed from United Kingdom view to London view according to user's operation to change the scale of the map).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cutter in view of AGRAWAL as applied to Claim 3 above, and further in view of CHEN (CN 109189944 A, published on 01/11/2019), hereinafter CHEN.

Claims 4 and 14
Cutter in view of AGRAWAL discloses all the elements as stated in Claims 3 and 13 respectively and further disclose acquiring vector representations of the entities in the knowledge graph respectively; and the determining the vector representations corresponding to the historical click themes and the to-be-recommended themes according to the knowledge graph respectively comprising: for any theme in the historical click themes and the to-be-recommended themes, converting the theme into a vector representation,  (AGRAWAL, ¶¶ [0033], [0143]-[0146], and [0110]: a geographical knowledge graph may provide to a machine learning model, which determines a set of weight values for the interpretation, based on at least one of context data of the device or on a feature of the respective combination of tagging as at least one of category/attribute type, point of interest type, or geographical type; the machine learning model may be trained using click log data to compute a confidence/probability score for each interpretation generated by the interpretation generation process) (AGRAWAL, ¶ [0137]: for the purpose of ranking, each training instance is represented in terms of a vector of size N where each element in the vector represents a feature; the list of feature vectors corresponding to each interpretation of a 
Cutter in view of AGRAWAL fails to explicitly disclose adding the vector representation obtained by conversion to the vector representation of the entity belonging to the theme, to obtain the vector representation corresponding to the theme.
CHEN teaches a system and a method for spot recommendation system (CHEN, ¶ [0001]), wherein adding the vector representation obtained by conversion to the vector representation of the entity belonging to the theme, to obtain the vector representation corresponding to the theme (CHEN, S34 in FIG. 3: ¶¶ [0074]-[0076]: scenic spot entity vector P, attribute vector V, and the attribute value vector Q after normalization are trained; these three vectors in vector space satisfy distance properties of P+V=Q; i.e., the feature vector of entity P adds the vector of attribute V is equal to the feature vector of attribute value Q; the scoring function of vector space mapped and trained by triple are as follows: fv(P,Q) = |P+V-Q|2L1/2; fV indicates scoring function, L1/2 indicates that the scoring function can use L1 schema or L2 schema to perform calculation; the entire formula is meant that the results of adding scenic spot entity vector P and attribute vector Q approach to attribute value vector Q; i.e., the vector of attribute V is adding to the feature vector of entity P belonging to attribute/category/theme V).
Cutter in view of AGRAWAL and CHEN are analogous art because they are from the same field of endeavor, a system and a method for spot recommendation system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of CHEN to Cutter in view of AGRAWAL.  Motivation for doing so would improve accuracy of spot .

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cutter in view of AGRAWAL as applied to Claims 6 and 16 respectively above, and further in view of Yamasaki et al. (US 2016/0366545 A1, published on 06/09/2015), hereinafter Yamasaki.

Claims 7 and 17
Cutter in view of AGRAWAL discloses all the elements as stated in Claims 6 and 16 respectively except being silent on when it is determined that the user clicks any of the displayed bubbles, displaying entity information subordinate to a theme corresponding to the bubble on the map.  
Yamasaki discloses a system and a method relating to a mapping application (Yamasaki, ¶ [0001]), wherein when it is determined that the user clicks any of the displayed bubbles, displaying entity information subordinate to a theme corresponding to the bubble on the map (Yamasaki, FIGS. 2-5; ¶¶ [0047]: user selection of one or more interface elements in a mapping interface can automatically initiate the display of a separate display area including information about the determined location entity; e.g., a single-tap selection of interface elements 123, 125, 126 or 127 in FIG. 2, a double-tap selection of interface elements 133 and/or 137 in FIG. 3, or a single-tap selection of interface elements 143 and/or 145 in FIG. 4 can result in automatically initiated display of a separate display area including information about the determined location entity; 
Cutter in view of AGRAWAL and Yamasaki are analogous art because they are from the same field of endeavor, a system and a method for providing suggestions to points of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yamasaki to Cutter in view of AGRAWAL.  Motivation for doing so would offer the advantage of linking additional information about a location entity to the mobile device upon selection of the GUI element(s), and users are also advantageously afforded an opportunity to correct determined location entities if they are incorrect, remove data points from their location history, or easily access additional tools and information that are relevant to enhance their experience while they are presently at a given location (Yamasaki, ¶ [0026]).

Claims 8 and 18
Cutter in view of AGRAWAL discloses all the elements as stated in Claims 7 and 17 respectively except being silent on when it is determined that the user clicks any of the displayed entities, displaying related content of the entity through preposition of a small panel and/or a detail page.  
Yamasaki discloses a system and a method relating to a mapping application (Yamasaki, ¶ [0001]), wherein when it is determined that the user clicks any of the displayed entities, displaying related content of the entity through preposition of a small panel and/or a detail page (NOTE: A and/or B indicates that there are three cases of A 
Cutter in view of AGRAWAL and Yamasaki are analogous art because they are from the same field of endeavor, a system and a method for providing suggestions to points of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yamasaki to Cutter in view of AGRAWAL.  Motivation for doing so would offers the advantage of linking additional information about a location entity to the mobile device upon selection of the GUI element(s), and users are also advantageously afforded an opportunity to correct determined location entities if they are incorrect, remove data points from their location history, or easily access additional tools and information that are relevant to enhance their experience while they are presently at a given location (Yamasaki, ¶ [0026]).

Claims 9 and 19
Cutter in view of AGRAWAL discloses all the elements as stated in Claims 3 and 13 respectively and except being silent on when it is determined that the user triggers any of the themes in a predetermined manner, displaying entity information subordinate to the theme on the map.
Yamasaki discloses a system and a method relating to a mapping application (Yamasaki, ¶ [0001]), wherein when it is determined that the user triggers any of the themes in a predetermined manner, displaying entity information subordinate to the theme on the map (NOTE: A and/or B indicates that there are three cases of A alone, A and B together, and B alone; see ¶ [0024] of the present invention) (Yamasaki, FIG. 7; ¶ [0052]: a collapsed place page interface portion 174 includes links to additional information about the selected location entity) (Yamasaki, FIGS. 2-5; ¶ [0047]: user selection of one or more interface elements in a mapping interface can automatically initiate the display of a separate display area including information about the determined location entity; e.g., a single-tap selection of interface elements 123, 125, 126 or 127 in FIG. 2, a double-tap selection of interface elements 133 and/or 137 in FIG. 3, or a single-tap selection of interface elements 143 and/or 145 in FIG. 4 can result in automatically initiated display of a separate display area including information about the determined location entity; FIG. 5 depicts an interface 150 that corresponds to a place page that includes additional information about a determined location entity).
Cutter in view of AGRAWAL and Yamasaki are analogous art because they are from the same field of endeavor, a system and a method for providing suggestions to points of interest.  Therefore, it would have been obvious to one of ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2007/0143345 A1 to Jones et al., filed on 10/11/2006 (Cited by Cutter in Col. 11, lines 30-36), FIG. 5.